Promissory Note

[Following this cover page is the Promissory Note.]

                      PROMISSORY NOTE     $ 9,000,000.00        
December 9, 2010



I.   COVENANT TO PAY.

FOR VALUE RECEIVED, G & E HC REIT II SURGICAL HOSPITAL OF HUMBLE, LLC, a
Delaware limited liability company (herein called “Maker”, whether one or more),
promises to pay to the order of AMERICAN MOMENTUM BANK [herein, together with
all subsequent holders of this Promissory Note (“Note”), called “Payee"], on or
before the Maturity Date (as hereinafter defined), the principal sum of NINE
MILLION AND NO/100 DOLLARS ($9,000,000.00), or so much thereof as may actually
be outstanding hereunder, together with interest on the unpaid principal balance
from time to time outstanding at the rate herein specified and otherwise in
strict accordance with the terms and provisions hereof.



II.   INTEREST RATE COMPUTATION.

2.1 Interest Rate. Except as otherwise provided herein, interest on the
principal balance of this Note outstanding from time to time shall accrue at the
lesser of: (a) the Applicable Rate (as defined herein); or (b) the Maximum
Lawful Rate (as defined herein). Notwithstanding any language contained in this
Note or the Loan Documents, the Applicable Rate shall never be less than five
and three-fourth percent (5.75%) per annum.

2.2 Default Rate. Upon the occurrence of an Event of Default hereunder or under
any of the Loan Documents (as defined herein), at the option of the Payee, the
principal balance of this Note then outstanding shall bear interest for the
period beginning with the date of occurrence of such default at the Default Rate
(as defined herein).

2.3 Definitions. As used in this Note and the Loan Documents, the following
terms shall have the respective meanings indicated below. In addition, defined
terms used herein shall be as defined in the Loan Agreement.

"Applicable Rate” shall mean the rate of interest equal to the 30 Day LIBOR plus
three and one-fourth percent (3.25%) per annum, initially determined as of the
date hereof, and thereafter adjusted daily (“Loan Adjustment Date”) based on the
30 Day LIBOR plus three and one-fourth percent (3.25%) in effect as of each Loan
Adjustment Date. Notwithstanding any language contained in this Note or the Loan
Documents, the Applicable Rate shall never be less than five and three-fourth
percent (5.75%) per annum.

"Business Day” shall mean a day of the year on which banks are not required or
authorized to close in Dallas, Texas and, in connection with determining the
LIBOR Lending Rate, dealings are carried on in the London interbank market and
banks are open for business in London.

"Charges” shall mean all fees and charges, if any, contracted for, charged,
received, taken or reserved by Payee in connection with the transactions
relating to this Note and the indebtedness evidenced hereby or by the Loan
Documents which are treated as interest under applicable law.

"Default Rate” shall mean the sum of the Applicable Rate in effect from day to
day plus five percent (5%) per annum, not to exceed the Maximum Lawful Rate.

"30 Day LIBOR” shall mean the fluctuating rate of interest equal to the one
month London Interbank Offered Rate as published in the “Money Rates” section of
Bloomberg (or, if such source is not available, such alternate source as
determined by American Momentum Bank) (the “Index”). Any change in the rate will
take effect on the effective date as quoted the day of the rate change. If no
rate is quoted on that date, the rate quoted on the day most immediately
preceding that determination date on which a rate was quoted in Reuter’s Monitor
Money Rates Service. Interest will accrue on any non-banking day at the rate in
effect on the immediately preceding banking day.

"Loan Agreement” shall mean that certain Loan Agreement of even date herewith
executed by and between Maker, as borrower thereunder and Payee, as lender
thereunder.

"Maturity Date” shall mean December 9, 2011.

"Maximum Lawful Rate” shall mean the maximum lawful rate of interest which may
be contracted for, charged, taken, received or reserved by Payee in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that such law permits Payee to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law),
taking into account all Charges made in connection with the transaction
evidenced by this Note and the other Loan Documents.

2.4 Interest Limitation Recoupment. Notwithstanding anything in this Note to the
contrary, if at any time: (a) interest at the Applicable Rate; (b) interest at
the Default Rate, if applicable; and (c) the Charges computed over the full term
of this Note, exceed the Maximum Lawful Rate, then the rate of interest payable
hereunder, together with all Charges, shall be limited to the Maximum Lawful
Rate; provided, however, that any subsequent reduction in the Applicable Rate
shall not cause a reduction of the rate of interest payable hereunder below the
Maximum Lawful Rate until the total amount of interest earned hereunder,
together with all Charges, equals the total amount of interest which would have
accrued at the Applicable Rate if such interest rate had at all times been in
effect.

2.5 Computation Period. Interest on the indebtedness evidenced by this Note
shall be calculated on the basis of a 360 day year and shall accrue on the
actual number of days any principal balance hereof is outstanding.

              III.   PAYMENTS.      
 
    3.1     Payment Schedule.
 
           

Installments of principal in the amount of FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($500,000.00) plus accrued interest (in arrears) based upon the then
Applicable Rate shall be paid monthly on the ninth (9th) day of each month
beginning January 9, 2011 and continuing thereafter on the ninth day of each
successive month until the Maturity Date. The Applicable Rate shall be adjusted
on each Loan Adjustment Date. The payment must be adjusted on each applicable
Loan Adjustment Date to give effect to the adjustment to the Applicable Rate.
The amount of the initial and adjusted installments of principal and interest,
as aforesaid, shall be calculated by Payee as soon as possible after each and
every adjustment in the Applicable Rate, and shall be sent in writing to Maker
on or prior to the date that Maker will be required to make an installment
payment based upon such adjusted amount.

The outstanding principal balance hereof, and any and all accrued by unpaid
interest hereon, shall be finally due and payable on the Maturity Date or upon
earlier maturity hereof by acceleration.

3.2 Application. Except as hereinafter provided, all payments on this Note shall
be applied in the following order of priority: (a) the payment or reimbursement
of any expenses, costs or obligations (other than the principal hereof and
interest hereon) for which Maker shall be obligated or Payee entitled pursuant
to the provisions hereof or of the other Loan Documents; (b) the payment of
accrued but unpaid interest hereon; and (c) the payment of all or any portion of
the principal balance then outstanding hereunder, in the direct order of
maturity. If Maker is in default hereunder or under any of the Loan Documents,
then Payee may, at the sole option of Payee, apply any such payments, at any
time and from time to time, to any of the items specified in clauses (a), (b) or
(c) in the preceding sentence without regard to the order of priority specified
in the preceding sentence and any application to the outstanding principal
balance hereof may be made in either direct or inverse order of maturity.

3.3 Place. All payments hereunder shall be made to Payee at its offices located
at One Urban Centre, 4830 W. Kennedy Boulevard, Suite 200, Tampa, Florida 33609
or at the address Payee may from time to time designate in writing to Maker.

3.4 Business Days. If any payment of principal or interest on this Note shall
become due and payable on a Saturday, Sunday or any other day on which Payee is
not open for normal business, such payment shall be made on the next succeeding
business day of Payee. Any such extension of time for payment shall be included
in computing interest which has accrued and shall be payable in connection with
such payment.

3.5 Legal Tender. All amounts payable hereunder are payable in lawful money or
legal tender of the United States of America.

3.6 Prepayment. Maker shall have the right to prepay, at any time and from time
to time without premium or penalty, the entire unpaid principal balance of this
Note or any portion thereof, but must also pay the amount of then accrued but
unpaid interest on the amount of principal being so prepaid. Any such partial
prepayments of principal shall be applied in inverse order of maturity to the
last maturing installment(s) of principal.

3.7 Escrow Payment. In addition to the payment of principal and interest as
otherwise specified herein, Maker shall be required to make a payment to
establish an escrow account for the payment of ad valorem taxes and insurance
premiums, all as specified in the Deed of Trust (as herein defined).

3.8 Late Charge. In addition to the payments otherwise specified herein, subject
to the provisions of Section 6.4 hereof, if Maker fails, refuses or neglects to
pay, in full, any installment or portion of the indebtedness evidenced hereby,
as and when same shall be due and payable and for a period of ten (10) days
thereafter, then after such ten (10) day grace period Maker shall be obligated
to pay to Payee a late charge equal to five percent (5%) of the amount of such
delinquent payment to compensate Payee for Maker’s default and the additional
costs and administrative efforts required by reason of such default.



IV.   DEFAULT AND REMEDIES.

4.1 Default. An “Event of Default” shall occur hereunder if: (a) Maker shall
fail to pay, in full, any installment of the indebtedness evidenced hereby and
such failure shall not be remedied within ten (10) days from the date the
installment is due and payable, provided the grace period shall not be
applicable to sums due and payable at the Maturity Date or upon acceleration
hereof; (b) Maker shall refuse or neglect to cure non-monetary obligations
within thirty (30) days after written notice from Payee to Maker and any
Guarantor hereof, however, subject to such further cure period requirements as
are required by Payee as set forth in the Deed of Trust or Loan Agreement; or
(c) an Event of Default (as defined and used in any of the other Loan Documents)
shall occur under any of the other Loan Documents.

4.2 Remedies. Upon the occurrence of an Event of Default under this Note or any
of the Loan Documents (as herein defined), then Payee may, at its option,
without further notice or demand, declare the unpaid principal balance of, and
the accrued but unpaid interest on, this Note immediately due and payable,
foreclose all liens and security interests securing payment hereof, pursue any
and all other rights, remedies and recourses available to Payee or pursue any
combination of the foregoing. All remedies hereunder, under the Loan Documents
and at law or in equity shall be cumulative.

4.3 Waiver. Except as specifically provided in the Loan Documents and herein,
Maker and any endorsers or guarantors hereof severally waive presentment and
demand for payment, notice of intent to accelerate maturity, notice of
acceleration of maturity, protest and notice of protest and non-payment,
bringing of suit and diligence in taking any action to collect any sums owing
hereunder or in proceeding against any of the rights and collateral securing
payment hereof. Maker and any endorsers or guarantors hereof agree: (a) that the
time for any payments hereunder may be extended from time to time without notice
and consent; (b) to the acceptance of further collateral; and/or (c) the release
of any existing collateral for the payment of this Note, all without in any
manner affecting their liability under or with respect to this Note. No
extension of time for the payment of this Note or any installment hereof shall
affect the liability of Maker under this Note or any endorser or guarantor
hereof even though the Maker or such endorser or guarantor is not a party to
such agreement.

4.4 No Waiver. Failure of Payee to exercise any of the options granted herein to
Payee upon the happening of one or more of the events giving rise to such
options shall not constitute a waiver of the right to exercise the same or any
other option at any subsequent time in respect to the same or any other event.
The acceptance by Payee of any payment hereunder that is less than payment in
full of all amounts due and payable at the time of such payment shall not
constitute a waiver of the right to exercise any of the options granted herein
to Payee at that time or at any subsequent time or nullify any prior exercise of
any such option without the express written acknowledgment of the Payee.

4.5 Collection Costs. Maker agrees to pay all costs of collection hereof when
incurred, including attorneys’ fees, whether or not any legal action shall be
instituted to enforce this Note.

V. MISCELLANEOUS.

5.1 Loan Documents. This Note is issued pursuant to a Loan Agreement of even
date herewith executed by Maker, as borrower, and Payee, as lender, (the “Loan
Agreement”) and is secured, inter alia, by a Deed of Trust (“Deed of Trust”) of
even date herewith executed by Maker in favor of Julius C. Dunlap, Trustee, for
the benefit of Payee, covering certain real property situated in Harris County,
Texas, as more particularly described therein (this Note, the aforesaid Loan
Agreement and Deed of Trust, and all the other documents evidencing, securing or
pertaining to the transaction in which the indebtedness evidenced hereby was
incurred are, collectively, referred to as the “Loan Documents”).

5.2 Notices. All notices or other communications required or permitted to be
given pursuant hereto shall be in writing and shall be deemed properly given if:
(a) mailed by first class United States mail, postage prepaid, registered or
certified with return receipt requested; (b) by delivering same in person to the
intended addressee; or (c) by delivery to an independent third party commercial
delivery service for same day or next day delivery and providing for evidence of
receipt at the office of the intended addressee. Notice so mailed shall be
effective two (2) days after its deposit with the United States Postal Service
or any successor thereto; notice sent by such a commercial delivery service
shall be effective upon delivery to such commercial delivery service; notice
given by personal delivery shall be effective only if and when received by the
addressee; and notice given by other means shall be effective only if and when
received at the designated address of the intended addressee. Either party shall
have the right to change its address for notice hereunder to any other location
within the continental United States by the giving of thirty (30) days’ notice
to the other party in the manner set forth herein. For purposes of such notices,
the addresses of the parties shall be as follows:

              Payee:  
AMERICAN MOMENTUM BANK
One Momentum Boulevard
College Station, Texas 77845
ATTENTION: KEVIN S. KURTZ
FAX NO: (979) 599-9375
  Maker:   G & E HC REIT II SURGICAL
HOSPITAL OF HUMBLE, LLC
1551 North Tustin Avenue,
Suite 300
Santa Ana, California 92705
ATTENTION: DANNY PROSKY
FAX NO: (714) 667-0611    
 
     
Copy to:  
PAYNE, MALECHEK, SCHERR,
CAMPBELL & MOORE P.C.
P.O. Box 6900
Bryan, Texas 77805-6900
ATTENTION: TREY MALECHEK
FAX NO: (979) 731-8333
 





 





   
 
 
 


5.3 Governing Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA WITHOUT REGARD TO ANY CONFLICT OF LAW PRINCIPLES. THIS NOTE IS
PERFORMABLE IN BRAZOS COUNTY, TEXAS. Any action or proceeding under or in
connection with this Note against Maker or any other party ever liable for
payment of any sums of money payable on this Note may be brought in any state or
federal court in Brazos County, Texas. Maker and each such other party hereby
irrevocably: (a) submits to the nonexclusive jurisdiction of such courts; and
(b) waives any objection it may now or hereafter have as to the venue of any
such action or proceeding brought in such court or that such court is an
inconvenient forum.

5.4 Interest Limitation.

a. Savings Clause. It is expressly stipulated and agreed to be the intent of
Maker and Payee at all times to comply strictly with the applicable Texas law
governing the maximum rate or amount of interest payable on the indebtedness
evidenced by this Note and the Related Indebtedness (or applicable United Stated
federal law to the extent that it permits Payee to contract for, charge, take,
reserve or receive a greater amount of interest than under Texas law). If the
applicable law is ever judicially interpreted so as to render usurious any
amount (i) contracted for, charged, taken, reserved or received pursuant to this
Note, any of the other Loan Documents or any other communication or writing by
or between Maker and Payee related to the transaction or transactions that are
the subject matter of the Loan Documents, (ii) contracted for, charged, taken,
reserved or received by reason of Payee’s exercise of the option to accelerate
the maturity of this Note and/or the Related Indebtedness, or (iii) Maker will
have paid or Lender will have received by reason of any voluntary prepayment by
Maker of this Note and/or the Related Indebtedness, then it is Borrower’s and
Lender’s express intent that all amounts charged in excess of the Maximum Lawful
Rate shall be automatically canceled, ab initio, and all amounts in excess of
the Maximum Lawful Rate theretofore collected by Lender shall be credited on the
principal balance of this Note and/or the Related Indebtedness (or, if this Note
and all Related Indebtedness have been or would thereby be paid in full,
refunded to Maker), and the provisions of this Note and the other Loan Documents
shall immediately be deemed reformed and the amounts thereafter collectible
hereunder and thereunder reduced, without the necessity of the execution of any
new document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder;
provided, however, if this Note has been paid in full before the end of the
stated term of this Note, then Maker and Payee agree that Payee shall, with
reasonable promptness after Payee discovers or is advised by Maker that interest
was received in amount in excess of the Maximum Lawful Rate, either refund such
excess interest to Maker and/or credit such excess interest against this Note
and/or any Related Indebtedness then owing by Maker to Payee. Maker hereby
agrees that as a condition precedent to any claim seeking usury penalties
against Payee, Maker will provide written notice to Payee, advising Payee in
reasonable detail of the nature and amount of the violation, and Payee shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Maker or
crediting such excess interest against this Note and/or the Related Indebtedness
then owing by Maker to Payee. All sums contracted for, charged, taken, reserved
or received by Payee for the use, forbearance or detention of any debt evidenced
by this Note and/or the Related Indebtedness shall, to the extent permitted by
applicable law, be amortized or spread, using the actuarial method, throughout
the stated term of this Note and/or the Related Indebtedness (including any and
all renewal and extension periods) until payment in full so that the rate or
amount of interest on account of this Note and/or the Related Indebtedness does
not exceed the Maximum Lawful Rate from time to time in effect and applicable to
this Note and/or the Related Indebtedness for so long as debt is outstanding. In
no event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving triparty
accounts) apply to this Note and/or any of the Related Indebtedness.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Payee to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.

b. Ceiling Election. To the extent that Payee is relying on Chapter 303 of the
Texas Finance Code to determine the Maximum Lawful Rate payable on the Note
and/or any other portion of the Indebtedness, Payee will utilize the weekly
ceiling from time to time in effect as provided in such Chapter 303, as amended.
To the extent United States federal law permits Payee to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law,
Payee will rely on United States federal law instead of such Chapter 303 for the
purpose of determining the Maximum Lawful Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Payee may, at its option
and from time to time, utilize any other method of establishing the Maximum
Lawful Rate under such Chapter 303 or under other applicable law by giving
notice, if required, to Maker as provided by applicable law now or hereafter in
effect.

5.5 Captions. The article and section headings used in this Note are for
convenience of reference only and shall not affect, alter or define the meaning
or interpretation of the text of any article or section contained in this Note.

5.6 Joint and Several Liability. If this Note is executed by more than one
party, each such party shall be jointly and severally liable for the obligations
of Maker under this Note. If Maker is a partnership, each general partner of
Maker shall be jointly and severally liable hereunder, and each such general
partner hereby waives any requirement of law that in the event of a default
hereunder Payee exhaust any assets of Maker before proceedings against such
general partner’s assets.

5.7 NO ORAL AGREEMENTS. THIS NOTE AND ALL THE OTHER LOAN DOCUMENTS EMBODY THE
FINAL, ENTIRE AGREEMENT OF MAKER AND PAYEE AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF MAKER AND PAYEE. THERE ARE NO ORAL AGREEMENTS
BETWEEN MAKER AND PAYEE. The provisions of this Note and the Loan Documents may
be amended or revised only by a written instrument signed by the Maker and
Payee.

5.8 WAIVER OF RIGHT TO TRIAL BY JURY. THE PARTIES TO THIS AGREEMENT HEREBY,
UNCONDITIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COUNSEL, WAIVE,
RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, OR ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENTS RELATED TO THIS TRANSACTION.

EFFECTIVE as of the date and year first above written.

MAKER:
G & E HC REIT II SURGICAL HOSPITAL OF

HUMBLE, LLC, a Delaware limited liability company

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Authorized Signatory






PREPARED IN THE LAW OFFICE OF:
PAYNE, MALECHEK, SCHERR, CAMPBELL & MOORE, P.C.
P.O. BOX 6900
BRYAN, TEXAS 77805
TREY MALECHEK
10-0402

